Steele Hays, Justice, dissenting. The record in this case and to some extent the issues are about as confusing as it would be possible to create. However, some things are clear: having been charged in November 1982, with possession of 2,000 pounds of marijuana and six gallons of “hash oil,” appellant was scheduled to go to trial on January 31, 1983. Not wanting to go to trial on January 31, he managed to obtain a continuance using a purported conflict between his counsel and a co-defendant as the basis. The trial judge rescheduled the case for trial on February 28. Appellant still did not want to go to trial and so he resorted to a familiar tactic, he discharged his lawyer on the eve of trial and hired new counsel who, of course, needed time to prepare. The newly retained counsel for appellant appeared before the trial judge on February 24 to plead for another continuance. When it became clear the trial judge was not going to grant another continuance they entered into discussions with the prosecutor and arrived at a plea agreement in these terms: We will recommend ten years with five suspended, Arkansas Department of Corrections, $20,000 fine payable on date of sentence. Kirk D. Johnson We will agree to John Zoller being sentenced under the first offender act, if said, act applies, (emphasis added). The February 24 proceedings were lengthy and were interrupted by off-the-record discussions which add to the confusion. The trial judge did not require the parties to dictate the specific terms of the agreement into the record as required by A.R.Cr.P. Rule 24.5, which doubtless would have averted the problems which followed. He may have been told during unreported discussions that the plea agreement was ten years in prison with five years suspended and a $20,000 fine, and indicated that he would follow that agreement in sentencing. That much is supposition, but there is no indication whatever that he was told that if the first offender act applied, John Zoller would be sentenced under it, in spite of the fact that he gave counsel, for the appellant repeated opportunities to do so, or to express any reservations whatever about the tender of the plea recommendation. The following portions of the record are typical: BY THE COURT: Mr. Forster, I appreciate your statement. I just want this record to be correct in the event that somewhere down the road here comes a Rule 37 or something else. I’m attempting to cover those basis. Now, if you gentlemen in behalf of Mr. Zoller feel that your statement to the court is sufficient to carry out your recommendation under the plea, negotiation then I’m satisfied. BY MR. HALL: [defense attorney] Your Honor, it was my impression that at the time the law — that the law possibly could be construed to mean that he would be chargeable with everything that was in the plane even though it may not have been his. And if the law could have been so found, then he would have — the pecuniary gain could have been the value of everything in the plane and the plane itself maybe. But we do not contest it and we believe the record is adequate. BY THE COURT: Then I'm wanting this record to be absolutely clear to any review by any one the basis upon which this Court can act on that recommendation. Do all of you agree that the record is so clear at this point? BY MR. PURVIS: [defense attorney] Your Honor, I would simply, with the Court’s permission, I would simply add the fact that again and perhaps there is a misconception on my part and perhaps we are — our minds are not in a like channel. Nevertheless, I feel that in view of the nature of the nolo plea . . . BY THE COURT: You believe that that covers it? BY MR. PURVIS: I believe that in as much as the Court has established that the plea of nolo has been entered in a voluntary manner. BY THE COURT: All right. The majority opinion asserts that the plea agreement included a provision that sentencing would be deferred until the summer of 1983 after it was anticipated that Act 344 of 1983 amending Act 378 of 1975 (Youthful Offenders Alternative Service Act) would become effective if passed.1 But the record thoroughly refutes that assertion, in fact it is clear that sentencing was to be at any time on forty-eight hours notice. If sentencing were not to occur until June 1, that would surely have been included in the plea agreement memorandum quoted above, as otherwise the provision would have no meaning. But if not, then counsel was under a duty to so inform the court when the time for sentencing was being discussed during the February 24 proceedings — yet nothing to that effect appears in the record. To the contrary, the parties admittedly left the hearing2 on the understanding that the court would notify them to appear for sentencing on forty-eight-hour notice. Consistent with that understanding they were notified to appear on April 11 at which appellant presented a motion to withdraw his plea. In spite of the omission with respect to Rule 24.5, this case should be affirmed because the appellant was not prejudiced by what occurred — in reality he received the specific sentence he bargained for — a ten year prison sentence, with five years suspended, and a $20,000 fine. The argument that first offender treatment was part of the plea agreement is, at best, an illusion. It was not a viable element of the agreement, as the court could have sentenced the appellant under the very terms of the agreement at any time on forty-eight hours notice, irrespective of the first offender act. Thus, the provision was conditioned on the mere hope that three unlikely future events would occur in sequence: 1) that Act 344 would pass; 2) that sentencing would not occur until after passage of the act; and, most importantly, 3) that counsel for the appellant could convince the trial judge at sentencing to exercise the discretion given him under the Youthful Offender Act to sentence appellant as an “eligible offender” (the equivalent of a youthful offender) under Act 344. But appellant’s argument thereby defeats itself, because if appellant were sentenced under Act 344 he would immedio,tely become eligible for release, for parole, or even for pardon, notwithstanding the stipulated sentence of five years in prison and, therefore, the basic element of the plea agreement would be a nullity. Since the trial court honored the only parts of the agreement that were material, the appellant should not have an absolute right to withdraw his plea to correct a manifest injustice under A.R.Cr.P. Rule 26.1 (a). Hickman, J., joins in this dissent.  Unexpectedly Act 344 became effective on March 8 because of an emergency clause.   Record, pages 238-241.